Citation Nr: 0836429	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-32 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for left 
shoulder bursitis, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for left femur 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from January 1965 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran testified at a Board 
hearing held at the RO in August 2008. 

The veteran has filed an application to reopen the issue of 
service connection for hypertension, and has filed a claim of 
entitlement to service connection for diabetes mellitus.  The 
record shows that the RO is aware of, and is currently 
processing, both claims.

At his hearing, the veteran raised the issue of service 
connection on a secondary basis for right hip disability.  
This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks increased evaluations for the disorders at 
issue.  He was last examined for his left shoulder and left 
femur disorders in May 2005.

During his August 2008 hearing, the veteran testified that 
his disorders had worsened in severity since the May 2005 
examination.  He provided specific examples of the claimed 
worsening.  Given his testimony concerning the increase in 
severity of the disorders at issue, the Board finds that 
further VA examination of the veteran is necessary.  Cf. 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).

In addition, the veteran at his hearing reported treatment 
for, or evaluation of, his shoulder in 2003 or 2004 by 
private physicians named Drs. Gaines, Moffitt, and Smith.  He 
additionally testified that he occasionally received physical 
therapy at the "Vets Home VA Hospital."  On remand, the RO 
should attempt to obtain records from those sources.  

In addition, although the veteran reports regular treatment 
at the VA Medical Center (VAMC) in West Palm Beach, Florida, 
the most recent treatment records on file from that facility 
are dated in March 2005.  The RO should obtain more recent 
treatment records for the veteran from the referenced 
facility.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Drs. Gaines, Moffitt and Smith, and the 
Vets Home VA Hospital, who may possess 
additional records pertinent to the 
claims on appeal.  With any necessary 
authorization from the veteran, attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran, to include from Drs. Gaines, 
Moffitt and Smith, and the Vets Home VA 
Hospital, which have not been secured 
previously.  In any event, the RO should 
obtain treatment records for the veteran 
from the West Palm Beach VAMC for the 
period from March 2005 to the present.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and severity 
of the left shoulder bursitis and the 
nature, extent and severity of the left 
femur disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be conducted, 
and all findings should be reported in 
detail.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare- ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare- ups.  If 
this is not feasible, the physician 
should so state.

The examiner should also provide an 
opinion as to the impact of the left 
shoulder and left femur disabilities on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
should be provided.  The claims folders, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  The RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefits sought on 
appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

